                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                             MDL 2326

-------------------------------------------------
THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                        MEMORANDUM OPINION AND ORDER

       Pending in the cases identified on Exhibit A are (1) Motions to Withdraw as

Counsel of Record filed by plaintiffs’ counsel in the cases on Exhibit A; and (2) Boston

Scientific Corporation’s Motions to Dismiss With Prejudice. In the motions to

withdraw, plaintiffs’ counsel moves to withdraw after losing communication with the

plaintiffs in the cases on Exhibit A despite numerous attempts to contact plaintiffs.

In the second group of motions, defendant Boston Scientific Corporation (“BSC”)

moves the court for an order dismissing the cases on Exhibit A with prejudice for

failure to serve a Plaintiff Fact Sheet pursuant to deadlines and requirements

established by Pretrial Order Nos. 17 and 328. Plaintiffs’ counsel in the cases on

Exhibit A has responded to the motions, indicating that plaintiffs do not dispute that

the plaintiffs on Exhibit A have not served a Plaintiff Fact Sheet. Counsel further

asserts that dismissal with prejudice in the cases on Exhibit A is extreme and a less

drastic sanction such as dismissal without prejudice is more appropriate. Finally,
counsel asserts in all cases on Exhibit A that the court should first rule on pending

motions to withdraw as counsel.

      For reasons appearing to the court, the court ORDERS that the motions to

withdraw identified on Exhibit A are DENIED.

      Turning to BSC’s motion, the court finds, pursuant to Rules 16 and 37 of the

Federal Rules of Civil Procedure and after weighing the factors identified in Wilson

v. Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that BSC should be

dismissed without prejudice from the cases on Exhibit A for plaintiffs’ failure to serve

a Plaintiff Fact Sheet in compliance with the court’s applicable pretrial orders.

      Therefore, the court ORDERS that in the cases on Exhibit A, the motions to

dismiss are GRANTED in part to the extent BSC seeks dismissal and DENIED

insofar as BSC seeks dismissal with prejudice. The court ORDERS that in the cases

on Exhibit A, BSC is dismissed without prejudice, and the cases are closed and

stricken from the court’s docket.

      The court DIRECTS the Clerk to file a copy of the Order in each individual

case listed on Exhibit A and send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                        ENTER:        July 17, 2019




                                           2
                           Exhibit A

                            Motion to Withdraw   Motion to Dismiss

Acree      2:13-cv-20722          ECF No. 12           ECF No. 16

Arrieta    2:13-cv-23493          ECF No. 12           ECF No. 16

Davis      2:13-cv-23895          ECF No. 13           ECF No. 17

Debow      2:13-cv-11382          ECF No. 13           ECF No. 17

Escobedo   2:14-cv-14479          ECF No. 13           ECF No. 17

Isaacs     2:13-cv-24390          ECF No. 12           ECF No. 16




                              3
